DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/8/21 has been entered.
 
Response to Arguments
Applicant's arguments filed 6/8/21 have been fully considered but they are not persuasive. The Applicant argues that Grenon fails to teach a reflective layer on the extension tip.  The Examiner respectfully disagrees.  Grenon discloses in paragraph 183 that the tip is reflective (e.g. ¶183; “wherein the insulator 440 is any material wherein there is greater resistance to thermal conduction or radiation toward the eye than towards the eyelid. Stated alternatively, thermal energy radiates more easily toward the eyelid than towards the eyeball”).  It is noted that the claims fails to state that the amount of reflectance, just that the energy is reflected.  In this case, Grenon clearly discloses that the tip reflects energy back toward the posterior surface of the eyelid. Therefore, the rejection stands.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grenon et al. (U.S. Pub. 2008/0114424 A1 hereinafter “Grenon”).
Regarding claim 1, Grenon discloses, a method of treating ocular tissue by application of energy for treating dry eye, the method comprising: providing an energy generating device (e.g. 74), the device further comprising a tip (e.g. 90), the tip having an extension being configured to be inserted posterior to an eyelid (e.g. see Fig. 11); an energy element on the extension tip (e.g. 106) configured to provide energy directly to the posterior of the eyelid (e.g. Fig. 12), and a reflective layer on the extension of the tip configured to relect energy back onto the tip and amplify the amount of energy reaching the posterior surface of the eyelid (e.g. ¶183; “wherein the insulator 440 is any material wherein there is greater resistance to thermal conduction or radiation toward the eye than towards the eyelid. Stated alternatively, thermal energy radiates more easily toward the eyelid than towards the eyeball”); inserting the tip posteriorly of the eyelid prior to applying energy to the posterior surface of the eyelid (e.g. ¶138); and, applying energy from the energy element directly device to the posterior surface of the eyelid (e.g. ¶¶140-143).
Regarding claim 2, Grenon further discloses wherein a shielding extension is provided on the extension comprised of a thermally insulative material such that energy not absorbed by a target tissue is prevented from reaching ocular tissue located posterior to the eyelid (e.g. ¶143).
Regarding claim 3, Grenon further discloses wherein the shielding extension is configured to be inserted posterior to an eyelid between the ocular conjunctiva and palpebral conjunctiva (e.g. see Fig. 11).
Regarding claim 4, Grenon further discloses wherein the tip is a removable tip (e.g. ¶138; “wherein the tip is removable and disposable”).
Regarding claim 8, Grenon discloses a method of treating ocular tissue during application of energy for treating dry eye, the method comprising: providing an energy generating device (e.g. 74), the device further comprising a tip (e.g. 90), the tip being generally U-shaped and being configured to be inserted both anterior and posterior to an eyelid (e.g. see Figs. 12, 31; “wherein the device is generally U shaped”), wherein the tip further comprises a plurality of energy elements thereon (e.g. see Fig. 28); the energy elements energy generating device providing energy directly to one or both of the anterior and the posterior of the eyelid (e.g. ¶¶140-143); a reflective layer on a posterior section of the U shaped tip configured to reflect energy back onto a posterior of the eyelid and amplify the amount of energy reaching the posterior surface of the eyelid (e.g. ¶183; “wherein the insulator 440 is any material wherein there is greater resistance to thermal conduction or radiation toward the eye than towards the eyelid. Stated alternatively, thermal energy radiates more easily toward the eyelid than towards the eyeball”); inserting the tip anteriorly and posteriorly of the eyelid prior to applying 
Regarding claim 9, Grenon further discloses wherein a shielding extension is provided on the posterior portion of the tip and is comprised of a thermally insulative material such that energy not absorbed by a target tissue is prevented from reaching ocular tissue located posterior to the eyelid (e.g. ¶143).
Regarding claim 10, Grenon further discloses wherein the energy generating device further comprises a shaft (e.g. 94) having a distal end portion; the shaft being movable being movable toward and away from the anterior of the eyelid (e.g. ¶201; “shaft is adjustable to apply customizable pressure”); the energy generating device being mounted on the distal end portion of the shaft (e.g. Fig. 12); the method comprising the steps of: moving the shaft distally to contact the anterior of the eyelid (e.g. ¶200); activating the energy-generating device to provide energy to the posterior of the eyelid (e.g. ¶200); and, moving the shaft further distally to apply pressure to the eyelid positioned between the distal portion of the shaft and the tip extension posterior of the eyelid (e.g. ¶201).
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grenon as applied to claims 1-4 and 8-10 above, and further in view of Kelleher et al. (U.S. Pub. 2015/0057701 hereinafter “Kelleher”).
Regarding claims 5-7, Grenon discloses the claimed including that the heating element can be any known heating means as clearly discloses in paragraph 141, but fails to explicitly describe that the heating element is an LED, IPL, RF or ultrasonic.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/REX R HOLMES/Primary Examiner, Art Unit 3792